MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                  Sep 19 2018, 10:18 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                   Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Derek A. Saylor,                                         September 19, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-528
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff.                                      Jr., Judge
                                                         Trial Court Cause No.
                                                         02D06-1706-F5-164



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-528 | September 19, 2018                Page 1 of 5
[1]   Derek Saylor appeals the sentence he received upon his conviction of criminal
                                               1
      recklessness as a Level 5 felony. We affirm.


[2]   Saylor presents two issues for our review:


                 1. Whether the trial court abused its discretion in sentencing
                 Saylor by not entering a sentencing statement.


                 2. Whether Saylor’s sentence is inappropriate.


[3]   In June 2017, Saylor went to the residence of Jamie Lantz, his ex-girlfriend, to

      pay her for some damage he had previously caused to her vehicle. When he

      arrived, Lantz’s current boyfriend exited the residence, and Saylor began

      shooting at him. When Saylor had emptied the bullets from that gun, he

      obtained another gun from someone in a vehicle that had arrived at the

      residence after him. Armed with the second gun, Saylor resumed shooting at

      Lantz’s residence, and an individual in the vehicle began firing a gun at Lantz’s

      residence as well. Saylor then left. The gunshots caused damage to both

      Lantz’s residence and the residence behind hers. Based upon this incident,

      Saylor was charged with two counts of criminal recklessness as Level 5 felonies

      and two counts of criminal recklessness as Level 6 felonies. He pleaded guilty

      to one Level 5 felony, and the State dismissed the remaining charges. The trial

      court sentenced Saylor to three years at the Department of Correction.




      1
          Ind. Code § 35-42-2-2 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-528 | September 19, 2018   Page 2 of 5
[4]   Saylor first contends the trial court abused its discretion in sentencing him by

      not entering a sentencing statement that he alleges is required for sentencing in

      all felony cases.


[5]   Saylor pleaded guilty to a Level 5 felony which has an advisory sentence of

      three years. See Ind. Code § 35-50-2-6 (b) (2014). The trial court sentenced

      Saylor on February 9, 2018 to a three-year term of imprisonment. Effective

      July 1, 2014, a trial court is no longer required to issue a sentencing statement

      when imposing the advisory sentence for a felony conviction. See Ind. Code §

      35-38-1-1.3 (2014) (“After a court has pronounced a sentence for a felony

      conviction, the court shall issue a statement of the court’s reasons for selecting

      the sentence that it imposes unless the court imposes the advisory sentence for the

      felony.”) (emphasis added). Thus, the court was not required to issue a

      statement of its reasons for selecting the advisory sentence for Saylor;

      accordingly, there was no error.


[6]   Saylor also argues that his sentence is inappropriate. Particularly, he challenges

      the appropriateness of his placement in the DOC; he claims the appropriate

      sentence is the advisory sentence, fully suspended to probation.


[7]   Although a trial court may have acted within its lawful discretion in imposing a

      sentence, article VII, section 6 of the Indiana Constitution authorizes this Court

      to review and revise sentences. This authority is implemented through Indiana

      Appellate Rule 7(B), which provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we determine


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-528 | September 19, 2018   Page 3 of 5
       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender. Thompson v. State, 5 N.E.3d 383 (Ind. Ct. App. 2014).

       The defendant bears the burden of persuading the appellate court that his or her

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).


[8]    The location where a sentence is to be served is an appropriate focus for

       application of our review and revise authority. King v. State, 894 N.E.2d 265

       (Ind. Ct. App. 2008). Nonetheless, we note that it will be difficult for a

       defendant to prevail on a claim that the placement of his or her sentence is

       inappropriate. Fonner v. State, 876 N.E.2d 340 (Ind. Ct. App. 2007). “This is

       because the question under Appellate Rule 7(B) is not whether another sentence

       is more appropriate; rather, the question is whether the sentence imposed is

       inappropriate.” King, 894 N.E.2d at 268. Moreover, a defendant challenging

       the placement of a sentence must convince us that the given placement is itself

       inappropriate. Fonner, 876 N.E.2d 340.


[9]    To assess whether the sentence is inappropriate, we look first to the statutory

       range established for the class of the offense. Here, the offense is a Level 5

       felony, for which the advisory sentence is three years, with a minimum sentence

       of one year and a maximum of six years. Ind. Code § 35-50-2-6. As discussed

       above, Saylor was sentenced to the advisory term of three years.


[10]   Next, we look to the nature of the offense and the character of the offender. As

       to the nature of the current offense, we note that Saylor endangered numerous

       people by shooting a handgun at Lantz’s boyfriend and at inhabited homes in a


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-528 | September 19, 2018   Page 4 of 5
       residential area. Moreover, he was not content to fire all the bullets in one

       handgun but instead was prepared with a second loaded gun and, literally, a

       partner-in-crime who fired at Lantz’s boyfriend and residence as well.


[11]   With regard to the character of the offender, we observe that Saylor has no

       juvenile adjudications but appears to have had some contact with the juvenile

       system. He has no adult criminal history. At the time of the offense, Saylor

       was employed, and he pleaded guilty to the offense.


[12]   Although forty-year-old Saylor lacks a criminal history, this offense was quite

       dangerous for those involved, as well as innocent bystanders in nearby

       residences. Saylor has not convinced us that his placement in the DOC is

       inappropriate.


[13]   Judgment affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-528 | September 19, 2018   Page 5 of 5